—Appeal by the defendant from two judgments of the Supreme Court, Queens County (O’Dwyer, J.), both rendered June 17, 1992, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree under Indictment No. 4222/90, and robbery in the first degree and robbery in the second degree under Indictment No. 4230/90, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *754review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contentions, the trial court permissibly exercised its discretion in granting joinder of two indictments for trial purposes (see, CPL 200.20 [2] [b]; [4]; People v Lane, 56 NY2d 1, 7; People v Manuel, 182 AD2d 711).
The defendant’s contention that the indictments against him were obtained in violation of his right to testify before the Grand Jury is lacking in merit (see, People v Evans, 79 NY2d 407, 415).
We find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., O’Brien, Thompson and Ritter, JJ., concur.